Title: From Thomas Jefferson to Henry Dearborn, 9 July 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                     
                            Washington July 9. 07.
                        
                        Considering that gun-boats will enter very materially into the system of defence for New-York, I have thought
                            that Commodore Rogers (who is proceeding to that place on other business) from his peculiar acquaintance with their
                            operation & effect, might be useful as an associate in your examination of the place and the determinations to be
                            formed. his opinions on that part of the subject will add weight to whatever shall be concluded. I have therefore desired
                            him to take a part with yourself, the Vice-president & Colo. Williams in the examination & consultations.
                        I have just recieved a deputation from the Alexandrians who are under uneasiness for their own unprotected
                            situation & asking the loan of a large number of muskets & cannon. I have convinced them that a very small force at
                            Digges’s point will defend them more effectually than a very great one at their city, & that on your return we will have
                            the place examined, a battery established, and have small arms in readiness to be given out to them in the moment they
                            shall be wanted to support the battery—indeed I think a position to be taken there is indispensable for the safety of the
                            Navy yard & it’s contents: say a battery and block-house. who can we get to examine the place, and give a proper plan?
                            this we must determine on your return.    nothing new from Norfolk. mr Erskine has written pressingly to Commodore Douglass.
                               Affectionate salutations.
                        
                            Th: Jefferson
                     
                        
                    